Citation Nr: 0124900	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  94-45 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He participated in several battles and 
campaigns and his decorations include the Air Crew Member 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
left eye disorder.

The case was before the Board once before, and was remanded 
in November 1998 for an examination.


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The veteran had combat service during World War II.

3. The veteran has provided credible evidence that he 
incurred a left eye injury during combat in World War II.

4. Competent medical evidence links the veteran's current 
left eye disability to the left eye injury he sustained 
during World War II.


CONCLUSION OF LAW

The veteran's left eye disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2000), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2001), as 
amended by 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Briefly, it is noted at the outset that the 
veteran's service medical records are negative for relevant 
complaints or findings.  However, the RO hearing officer, in 
a Supplemental Statement of the Case in May 1995, conceded 
that the veteran had established that he sustained a powder 
purn to his left eye.

A December 1994 VA examination indicated that the veteran 
reported suffering a traumatic injury to the left eye 
involving a foreign body and powder burns.  At that time, he 
was diagnosed with cataracts and a retinal defect with 
hemorrhage and neurosensory detachment and edema.  

More recently, a June 1999 VA examination described lens 
opacities in the veteran's left eye.  The veteran also had 
some vitreous degeneration and sclerotic changes.  
Pigmentation of the lattice and a little dot hemorrhage in 
the macular area were also noted.  The VA examiner diagnosed 
the veteran with macular degeneration in the left eye, along 
with cataracts.  The veteran was presbyopic, as well as far-
sighted with a little astigmatism.  According to the 
examiner, he was unable to decipher whether or not the 
veteran's left eye pathology was a function of an injury or 
of Coats' disease, a non-hereditary disorder.

A subsequent November 1998 letter from M. P. Massey, M.D., 
indicated that the veteran's eye pathology, specifically 
idiopathic type leakage, was probably the result of old 
Coat's disease of the left eye.

A November 1999 letter from F. C. Young, M.D., characterized 
the veteran's left eye pathology as "count fingers vision" 
with a clear cornea and cloudy cataract, elevation of the 
retina with exudate underneath it and areas of scarring.  Dr. 
Young opined that the pathology was likely due to the 
veteran's in-service injury, a concussive non-penetrating 
injury to the eye.  Dr. Young indicated that the 
aforementioned diagnosis of Coat's disease was potentially 
consistent with the veteran's in-service injury, in that a 
blood injury which damages the retina can create an opening 
through which blood vessels would abnormally grow.  These 
blood vessels then could become leaky and create the deposits 
which were seen.


Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Pursuant to 38 U.S.C.A. § 1154(b) VA will accept the combat 
veteran's account of injury incurred during combat as 
sufficient proof of service incurrence, even if no official 
record of such incurrence exists, unless there is clear and 
convincing evidence to the contrary.  It must be noted, 
however, that the presumption afforded under section 1154(b) 
deals only with the question of whether an injury occurred in 
service, and not the question of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  In sum, section 1154(b) does 
not presumptively establish service connection for a combat 
veteran; rather, it relaxes the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); see also Wade v. West, 11 Vet. 
App. 302 (1998); Velez v. West, 11 Vet. App. 148 (1998); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  There must still 
be medical evidence showing a nexus between a current 
disability and the reported service incident.


Analysis.  The threshold medical question in this case is 
whether the veteran's left eye disorder is related to in-
service left eye trauma.  Briefly, it is noted at the outset 
that the veteran's service medical records are negative for 
relevant complaints or findings.  Service connection was 
denied following service, as the left eye disorder was not 
reported on the separation examination.  The veteran has 
established, however, that he sustained a left eye injury 
during combat in World War II.

Clearly, VA and private medical records have established that 
the veteran presently suffers from a left eye disability.  
The question that must be addressed is whether competent and 
probative evidence, i.e., medical evidence, has been 
presented which provides a link between the current left eye 
disorder and the veteran's in-service left eye injury.  In 
this regard, the Board finds that the medical opinion 
provided by Dr. Young is to the effect that the veteran's 
current left eye condition was caused by the injury he 
suffered in World War II.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held 
that in light of the benefit of the doubt provisions of 38 
U.S.C. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

In sum, the evidence in the instant case establishes that the 
veteran's current left eye disorder cannot be reasonably 
dissociated from the in-service left eye injury.  Therefore, 
the Board concludes that the evidence is in favor of the 
veteran's claim for service connection for a left eye 
disability.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 
3.306.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provided new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  In August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 46520 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  In view of the decision reached herein, 
the Board finds that no additional development is required by 
the new law and regulations.


ORDER

Service connection for a left eye disability is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


